        Case 5:21-cv-00393 Document 1 Filed 07/09/21 Page 1 of 5 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


STEPHANIE MCCUTCHEON,                           )
                                                )
                               Plaintiff,       )
                                                )        Civil Action No. 5:21-cv-00393
                v.                              )        (formerly Civil Action No. CC-13-2021-
                                                )
ENLIVANT ES, LLC, a foreign limited             )        C-48 in the Circuit Court of Greenbrier
liability company, d/b/a SEASONS PLACE          )        County)
ASSISTED LIVING FACILITY,                       )

                               Defendant.


         DEFENDANT ENLIVANT ES, LLC D/B/A SEASONS PLACE ASSISTED
                 LIVING FACILITY’S NOTICE OF REMOVAL

        Under 28 U.S.C. §§ 1332, 1441, and 1446 Defendant Enlivant ES, LLC (“Defendant”)

(incorrectly named in the Complaint as Enlivant ES, LLC d/b/a Seasons Place Assisted Living

Facility) gives Notice of Removal of the above-captioned matter, Civil Action No. CC-13-2021-

C-48, formerly pending in the Circuit Court of Greenbrier County, West Virginia, to the United

States District Court for the Southern District of West Virginia. In support of removal, Defendant

states as follows:

   I.        Factual Background

        1.      On or about June 3, 2021, Plaintiff Stephanie McCutcheon (“Plaintiff”) filed a

civil action against Defendant in the Circuit Court of Greenbrier County, West Virginia.

        2.      The complaint was served on Defendant via the West Virginia Secretary of State

as attorney-in-fact on June 9, 2021.

        3.      Defendant has timely filed this notice of removal within thirty (30) days of receipt

of Plaintiff’s Complaint.
         Case 5:21-cv-00393 Document 1 Filed 07/09/21 Page 2 of 5 PageID #: 2




         4.      Plaintiff’s Complaint purports to set forth a claim alleging retaliatory discharge in

contravention of public policy as recognized in Harless v. First Nat. Bank of Fairmont, 246

S.E.2d 270 (1978). Specifically, Plaintiff alleges that she was terminated due to her refusal to be

vaccinated with the COVID-19 vaccine. She was separated from her employment on or about

June 1, 2021.

         5.      No further substantive proceedings have taken place in this action since the

receipt of the Summons and Complaint by Defendant.

         6.      Under 28 U.S.C. § 1446(a), copies of all process and pleadings served upon

Defendant, along with a copy of the State Court Docket Sheet, are attached as Exhibit A.

   II.        Removal to This Court is Proper Based on Diversity Jurisdiction

         7.      This action is removable under 28 U.S.C. § 1441(b) because the United States

District Court has original jurisdiction under 28 U.S.C. § 1332(a), which provides that “[t]he

district courts shall have original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interests and costs, and is between – (1)

citizens of different states.”

         8.      The amount in controversy exceeds $75,000. Plaintiff’s Complaint does not

claim a specific sum, however, Plaintiff seeks damages and punitive damages.                 (Ex. A,

Complaint Prayer ¶¶ 3-4.) Accordingly, while Defendant denies the validity of Plaintiff’s

claims as well as Plaintiff’s entitlement to the damages she seeks, Defendant acknowledges that,

based on the value of the relief sought by Plaintiff in this case, Defendant believes the amount

in controversy, exclusive of interest and costs, exceeds the sum or value of $75,000, thus

exceeding the jurisdictional amount of $75,000 set forth in 28 U.S.C. § 1332(a).




                                                   2
      Case 5:21-cv-00393 Document 1 Filed 07/09/21 Page 3 of 5 PageID #: 3




          9.       This action is between citizens of different states. Plaintiff’s Complaint alleges

that Plaintiff is an adult individual who resides in West Virginia. (Ex. A, Complaint ¶ 1.)

          10.      Defendant is not a citizen of the State of West Virginia. 1 It is Delaware LLC, and

its principal place of business and corporate headquarters are located in Chicago, Illinois. See

28 U.S.C. § 1332(c) (“A corporation shall be deemed to be a citizen of any State by which it has

been incorporated and of the State where it has its principal place of business.”)

          11.      Therefore, this Court has original jurisdiction, under 28 U.S.C. § 1332 because

the parties are completely diverse, and the amount in controversy exceeds $75,000. Both the

complete diversity and the amount in controversy in excess of $75,000 exist as of the date of

this Notice of Removal.

          12.      For the reasons outlined above, Plaintiff’s claims are an action over which the

District Court of the United States has original jurisdiction pursuant to 28 U.S.C. § 1332, and is

therefore properly removable pursuant to 28 U.S.C. § 1441(a) to the District Court of the United

States embracing the place where such action is pending.

   III.         Conclusion

          13.      Under 28 U.S.C. § 1446(d), a copy of this Notice of Removal, with a Notice of

the Filing of the Notice of the Removal, will be sent to counsel for Plaintiff and filed with the

Clerk for the Circuit Court of Greenbrier County, West Virginia. A copy of the Notice of Filing

of Notice of Removal is attached as Exhibit B.

           14.     By filing this Notice of Removal, Defendant waives no available defenses.



1 Enlivant ES, LLC, a foreign limited liability company, d/b/a Seasons Place Assisted Living
Facility is not a properly named Defendant in this matter. Defendant believes that the proper
parties are Enlivant AID II ES, LLC and Enlivant Master Management Company, LLC.
However, both of these entities are foreign entities as well, as they are Delaware LLCs with a
principal place of business in Chicago, Illinois.


                                                    3
      Case 5:21-cv-00393 Document 1 Filed 07/09/21 Page 4 of 5 PageID #: 4




       WHEREFORE, Defendant respectfully requests that this Court take jurisdiction of this

action and issue all necessary orders and process to remove it from the Circuit Court of

Greenbrier County, West Virginia to the United States District Court for the Southern District of

West Virginia.



Dated: July 9, 2021                                   Respectfully submitted,

                                                      OGLETREE, DEAKINS, NASH,
                                                      SMOAK & STEW ART, P.C.

                                                     By:   /s/Bethany S. Wagner ___________
                                                           Bethany S. Wagner
                                                           WV 11341
                                                           One PPG Place, Suite 1900
                                                           Pittsburgh, Pennsylvania 15222
                                                           412-315-6040
                                                           bethany.wagner@ogletree.com

                                                           Attorney for Defendant




                                               4
      Case 5:21-cv-00393 Document 1 Filed 07/09/21 Page 5 of 5 PageID #: 5




                               CERTIFICATE OF SERVICE


       I hereby certify that on the 9th day of July, 2021, I filed the foregoing via the Court’s

CM/ECF system and served the foregoing via U.S. First Class Mail, postage pre-paid, to the

following:

                                     John H. Bryan, Esq.
                                       411 Main Street
                                        P.O. Box 366
                                     Union, WV 24983

                                     Attorney for Plaintiff




                                                   /s/ Bethany S. Wagner
                                                   Bethany S. Wagner, Esq.
                                                   Attorney for Defendant




                                                                                       47695201.1




                                               5
